IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2013-KA-01800-SCT

SHEILA EALEY

v.

STATE OF MISSISSIPPI

DATE OF JUDGMENT:                         08/28/2013
TRIAL JUDGE:                              HON. WILLIAM E. CHAPMAN, III
COURT FROM WHICH APPEALED:                MADISON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                   OFFICE OF STATE PUBLIC DEFENDER
                                          BY: GEORGE T. HOLMES
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: BARBARA WAKELAND BYRD
DISTRICT ATTORNEY:                        MICHAEL GUEST
NATURE OF THE CASE:                       CRIMINAL - FELONY
DISPOSITION:                              AFFIRMED - 02/12/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE RANDOLPH, P.J., KITCHENS AND COLEMAN, JJ.

       COLEMAN, JUSTICE, FOR THE COURT:

¶1.    Sheila Ealey gave birth to a baby boy in a hotel room, wrapped the baby in a

comforter, put him in a suitcase, and left the suitcase behind her church. A jury found her

guilty of capital murder with the underlying felony of child abuse, and the circuit court

sentenced her to life without parole. On appeal, Ealey asserts that the trial court erred in

refusing an accident-or-misfortune jury instruction and that the evidence was insufficient to

support the guilty verdict. She also urges the Court to abandon and replace the M’Naghten 1

Rule on insanity. Ealey’s issues lack merit. We affirm.


       1
           M’Naghten’s Case, 8 Eng. Rep. 718 (1843).
                                  Factual Background

¶2.    Sheila Ealey claims a man abducted and raped her in September 2009. Ealey did not

tell anyone. Several months later, Ealey discovered that she was pregnant. She did not tell

anyone that she was pregnant; her family and coworkers never realized it. At that time,

Ealey was a forty-one-year-old single mother of five children. Ealey’s oldest daughter was

a nurse, her oldest son was in high school, and her three youngest children were in middle

school. According to her children, Ealey provided for them and was a good mother. Ealey

worked at a church daycare, and her coworkers said she was a good teacher. Ealey attended

Smith Chapel Baptist Church with her family, and she was involved in many church

activities.

¶3.    Ealey’s great-uncle, Victor Washington, was the groundskeeper at Smith Chapel. On

July 1, 2010, Washington was mowing grass at the church when he noticed a suitcase

partially hidden in a wooded area behind the church. Although he thought it was strange, he

did not then inspect the suitcase. The suitcase was still there when Washington returned the

following day, and Washington called a church trustee to inspect it. The trustee was Calvin

Ealey, who happened to be Ealey’s father. Carolyn Robinson, Ealey’s aunt, arrived at the

church with her brother Calvin. As the trio approached the suitcase, they saw green flies

swarming around it, and they suspected that something might be dead. They called the

sheriff’s department without ever touching the suitcase.

¶4.    Madison County Sheriff Deputy Jimmy Knight responded and retrieved the suitcase.

Inside the suitcase, Deputy Knight found a comforter stuffed into a black trash bag. As he

inspected the contents, he saw blood and a baby’s hand. Deputy Knight called Sheriff’s


                                             2
Investigator Robin Welch, who came to the church with the police chief.                Welch

photographed the scene and called the coroner. Later that day, Welch was notified that Ealey

was at the Sheriff’s Department, and she wanted to speak to an investigator. Welch advised

Ealey of her Miranda rights,2 which she said she understood, and she signed a waiver-of-

rights form. Ealey then gave a verbal statement.

¶5.    Ealey told Welch that she had been raped in September 2009. In January 2010, she

discovered she was pregnant, and she thought the pregnancy resulted from the rape. Ealey

did not tell anyone about the rape or the pregnancy, and she did not seek prenatal care. On

Saturday, June 26, 2010, Ealey woke up with labor pains. She left home around 1:00 p.m.,

taking a suitcase and a bed comforter. The suitcase was empty except for a trash bag that she

used for laundry when she traveled. Ealey went to the Super-8 Motel in Gluckstadt and

checked in. She spread the comforter on the floor and gave birth to a child on the motel

room floor.

¶6.    Ealey said that she fell asleep after giving birth. When she woke up, she wrapped the

baby in the comforter, put the comforter in the suitcase, and put the suitcase in the trunk of

her car. Ealey then drove to Smith Chapel and left the suitcase behind the church. Ealey

went home, took a bath, and washed her clothes. She did not tell anyone what happened.

Ealey attended church at Smith Chapel the following morning, but she said she could not sit

through the entire service. Ealey’s verbal statement was not recorded, but she provided a




       2
           Miranda v. Arizona, 384 U.S. 436 (1966).

                                              3
written statement as well. In her written statement, Ealey wrote that she intended to go back

to the church and take the child to a hospital.

¶7.    Welch conducted three interviews with Ealey and obtained two written statements.

Her story was consistent each time with two exceptions: (1) whether Ealey had heard the

baby cry, and (2) whether anyone other than the attacker could have been the baby’s father.

During the first interview on July 2, Ealey said she heard the baby cry only once in the motel

room before she wrapped the child in the comforter and put him in the suitcase. In her

written statement given the same day, she wrote, “I am not sure if the baby was crying, I did

hear it initially but after that I’m not sure.” During a second interview the following day,

Ealey said the baby cried twice – once at birth and once when she was putting the suitcase

in the trunk. Investigator Todd Wilson was present for the second interview, and he

confirmed that Ealey said the baby cried twice. Ealey later told a psychologist that “she

thought she heard a baby cry, but she wasn’t sure.”

¶8.    During the interviews on July 2 and 3, the implication was that the pregnancy resulted

from the rape, and Ealey did not suggest that anyone other than the attacker could have been

the father of the child. In her written statement from July 2, she wrote, “I had been carrying

the incident around with me and to think I had to have a baby with someone who had raped

me. I couldn’t wrap my mind around it.” Several days later, on July 7, Ealey contacted

Welch and told him that Jerry Bolden, her longtime boyfriend and the father of four of her

children, could have been the father. She provided a written statement confirming that

“Bolden could possibly be the father of the child.” DNA testing later confirmed that Bolden

was the father.


                                              4
¶9.    A Madison County grand jury indicted Ealey for capital murder with the underlying

felony of child abuse. Ealey entered a plea of not guilty, and she presented an insanity

defense at trial.3 Dr. Feng Li, who had performed the baby’s autopsy, was accepted as an

expert in forensic pathology. Dr. Li testified that he did not determine cause of death when

he did the autopsy.4 However, after reviewing details from the investigation, Dr. Li opined

that the cause of death was “more likely than not asphyxia” and that the manner of death was

homicide.

¶10.   Ealey’s son, Jerald Ealey, was called as a witness for the defense. Jerald testified that

Ealey was the sole provider for her children and that she received little support from his

father, Bolden. Jerald said his mother was very protective of her children and that they

confided in her. Jerald testified that he went to church with Ealey the day after the incident.

He said she looked fine, but she did not feel well and did not go to lunch with the family after

church that day.

¶11.   The defense also called Dr. Gerald O’Brien, and he was accepted as an expert in

forensic psychology. Dr. O’Brien had evaluated Ealey and performed a full psychological

assessment. He testified that Ealey’s IQ was in the low-average range and that she did not

exhibit signs of malingering. He testified that Ealey was suffering from major depression



       3
        Ealey was indicted in October 2010, and trial was set initially for July 2011. After
multiple continuances, agreed to by both parties, Ealey’s trial took place in August 2013.
       4
        Dr. Li testified: “At the time of the autopsy, . . . I didn’t have all of the information
available, and a lot of times we don’t want to delay the signing out or finishing a case for too
long, so I leave that cause and manner of death undetermined for the possibility of future.
If we have more information, new information, then we can always change to other cause
or manner of death.”

                                               5
and anxiety and that she had been for at least one year prior to the incident. Dr. O’Brien

opined that there was “clear evidence of extreme mental or emotional disturbance at the time

of the alleged offense” and, in his opinion, “strongly suggestive evidence” indicated that

Ealey “was unable to know the nature and quality of her acts [and] the difference between

right and wrong” at the time of the incident. However, he could not say “to a reasonable

degree of scientific, psychological, or mental certainty” that Ealey did not know right from

wrong at the time of the incident. And, to the contrary, he admitted that Ealey’s statements

that she would never hurt anyone, especially a child, and the fact that she turned herself in

and wanted to make a confession reflected an understanding that she had done something

wrong. Dr. O’Brien testified that, in his opinion, no one could say with any degree of

certainty whether Ealey was sane at the time of the incident.

¶12.   The State presented several lay witnesses and expert witnesses to rebut Ealey’s claim

that she was insane at the time she committed the offense. Three of Ealey’s coworkers were

called to testify. Ealey had worked at the daycare for a year and a half, and she worked with

four-year-old children. The assistant director of the daycare testified that Ealey was a good

teacher, that she got along well with the other teachers, and that the parents and children

liked her. Likewise, another coworker testified that Ealey “did a great job” and that the

parents and children loved her. They each testified that Ealey did not exhibit any odd or

irrational behavior in the week leading up the incident, and they did not have any indication

that Ealey was mentally ill or unstable. Each coworker testified that, in their opinion, Ealey

knew the difference between right and wrong at that time.




                                              6
¶13.   The State called Dr. Criss Lott as an expert in forensic psychology. Dr. Lott had

evaluated Ealey, performed personality and psychological testing, reviewed information

about the case, and interviewed Ealey’s family and coworkers. The purpose of Dr. Lott’s

evaluation was to assess Ealey’s mental state at the time of the offense and to determine

whether she was capable of assisting in the preparation of her defense. Dr. Lott interviewed

Ealey’s five children, her brother, and the daycare director. He testified that Ealey’s family

members did not notice any odd behavior before the incident. Dr. Lott said Ealey reported

that she was experiencing depression, which was consistent with his clinical observations.

However, Dr. Lott saw Ealey only after the incident, when she was incarcerated, and he

explained that “it would not be uncommon” for a person in Ealey’s situation to suffer from

situational depression and anxiety. Dr. Lott administered an intellectual capacity and

functioning test, and Ealey scored in the average to low-average range. Dr. Lott did not think

Ealey was malingering regarding her intelligence or exaggerating her depression.

¶14.   Dr. Lott opined that Ealey was suffering from major depression when he saw her, but

that her depression could have been ongoing for some time prior to the incident. However,

he did not believe that, prior to the incident, her depression was so severe that she could not

function. Dr. Lott also opined that depression was entirely different from insanity and that

Ealey was not insane. Dr. Lott’s opinion, which he testified was to a “reasonable degree of

psychological certainty,” was that Ealey would have been able to understand what she was

doing and that she would have been able to understand the difference in right and wrong at

the time she gave birth. He testified that, in his opinion, Ealey knew that what she did was

wrong. Dr. Lott explained that Ealey had exhibited remorse after the incident and said that


                                              7
she felt significant guilt, which was evidence that she understood she had done something

wrong.      However, in his report, he concluded that, although Ealey did not meet the

M’Naghten criteria for insanity,5 he thought “her depression adversely affected her ability

to respond rationally to her situation and to conform her conduct to the requirements of the

law.”

¶15.    Dr. Reb McMichael, who was accepted as an expert in forensic psychiatry, also

evaluated Ealey and testified for the State.       Dr. McMichael opined that Ealey had

experienced depression and anxiety off and on for many years. However, in his opinion, at

the time of the offense, Ealey knew the nature and quality of her actions and knew right from

wrong. In talking to Dr. McMichael, Ealey did not mention hearing the baby cry at birth; she

said when she woke up “there was silence.” Ealey told Dr. McMichael that she did not mean

to harm the baby, but she was being selfish and thinking about herself and she just wanted

it to be over. Dr. McMichael testified that, in his opinion, Ealey was not suffering from a

major mental disorder when the incident occurred. Like Dr. Lott, Dr. McMichael opined that

situational depression and anxiety for a person in jail was not unusual and, in fact, it would

have been unusual if Ealey was not depressed or anxious.

¶16.    At the conclusion of the trial, the jury found Ealey guilty of capital murder with the

underlying felony of child abuse. The court sentenced Ealey to life imprisonment without




        5
        M’Naghten’s Case, 8 Eng. Rep. 718 (1843). The M’Naghten test for determining
insanity is whether the accused knew right from wrong at the time the act was committed.
See Woodham v. State, 779 So. 2d 158, 163 (¶ 27) (Miss. 2001); Russell v. State, 729 So.
2d 781, 784 (Miss. 1997).

                                              8
parole. Ealey filed a Motion for Acquittal Notwithstanding the Verdict or for New Trial,

which was denied. Ealey appealed.

                                          Analysis

¶17.   Ealey was convicted of capital murder with the underlying felony of child abuse under

Mississippi Code Sections 97-5-39(a)(2) and 97-3-19(2)(f). She raises three issues on

appeal: (1) whether the trial court erred in refusing her accident-or-misfortune jury

instruction; (2) whether the evidence of capital murder was sufficient and whether the verdict

was contrary to the weight of the evidence; and (3) whether the M’Naghten Rule on insanity

should be abandoned and replaced.

       I. Whether the trial court erred in refusing Ealey’s accident-or-
          misfortune jury instruction.

¶18.   The standard of review for a trial court’s grant or denial of a jury instruction is abuse

of discretion. Newell v. State, 49 So. 3d 66, 73 (¶ 20) (Miss. 2010). Ealey submitted an

accident-or-misfortune jury instruction under Mississippi Code Section 97-3-17(a). That

section provides: “The killing of any human being by the act, procurement, or omission of

another shall be excusable: (a) When committed by accident and misfortune in doing any

lawful act by lawful means, with usual and ordinary caution, and without any unlawful

intent[.]” Miss. Code Ann. § 97-3-17 (Rev. 2014). If the jury finds that a killing occurred

by accident or misfortune while doing “a lawful act by lawful means with usual and ordinary

caution and without any unlawful intent,” then it is considered “excusable homicide” and is

not punishable. Burge v. State, 472 So. 2d 392, 395 (Miss. 1985) (citing Miss. Code Ann.

§ 97-3-17(a) (1972)).



                                               9
¶19.   Ealey’s proposed accident-or-misfortune jury instruction read:

       The Court instructs the jury that if you find that the baby Ealey died as the
       result of accident or misfortune while Sheila Ealey was engaged in a lawful act
       by lawful means, with usual and ordinary caution, and without unlawful intent,
       then you shall find the Defendant, Sheila Ealey, not guilty of Capital Murder
       as charged in the indictment, and return your verdict as follows: “We, the Jury,
       find the Defendant, Sheila Ealey, not guilty of Capital Murder, as charged in
       the indictment, by reason of accident or misfortune.”

The trial judge denied the instruction, holding that there was no evidentiary basis to support

an accident-or-misfortune instruction. Ealey claims that the evidence did support the

instruction, because the evidence presented was inconclusive regarding when the baby died

and the manner of death. Part of Ealey’s defense at trial was that, if the baby’s death was

caused by accident or misfortune, then the homicide was excusable. Thus, Ealey claims that,

by refusing the accident-or-misfortune jury instruction, the trial court did not allow her to

present her theory of the case to the jury. While a defendant is entitled to have jury

instructions given that present his theory of the case, that entitlement is not without limits –

“the court may refuse an instruction [that] incorrectly states the law, is covered fairly

elsewhere in the instructions, or is without foundation in the evidence.” Newell, 49 So. 3d

at 74 (¶ 20) (quoting Hearn v. State, 3 So. 3d 722, 738 (¶ 45) (Miss. 2008)).

¶20.   We have held that “[j]ury instructions should be given only when facts developed in

the case being tried support them.” Simmons v. State, 805 So. 2d 452, 473 (¶ 30) (Miss.

2001). The trial court will not be put in error for denying a jury instruction when the

evidence was insufficient to support the instruction. Id. See also Batiste v. State, 121 So.
3d 808, 845-46 (¶ 75) (Miss. 2013); Robinson v. State, 758 So. 2d 480, 489 (¶ 37) (Miss. Ct.

App. 2000). In Robinson v. State, the defendant requested an accident-or-misfortune

                                              10
instruction for the theory that his gun accidentally went off when he was trying to break up

a fight. Robinson, 758 So. 2d at 489 (¶ 34). No one testified that Robinson drew the gun

in an effort to stop the fight; Robinson himself even “repeatedly denied that the weapon was

fired, either accidentally or otherwise.” Id. at 489 (¶ 37). The Court of Appeals held that the

trial judge did not err in denying the instruction because it was not supported by the

evidence. Id.

¶21.   Ealey argues that, even if the child was alive when she put him in the suitcase, his

death could have been an accident. She asserts that she could have been disoriented when

she woke up due to blood loss, resulting in her exercise of poor judgment. While she was

in custody, Ealey was hospitalized and treated for postpartum hemorrhaging and severe

anemia. The State’s experts both testified that blood loss after giving birth could have

affected Ealey adversely and caused her to be delirious. Ealey was treated for postpartum

hemorrhaging after she was in custody, which was at least one week after the baby was born.

Immediately after the child was born, however, Ealey was able to walk to her car, drive to

the church, carry the suitcase to the woods, drive home, bathe, wash her clothes, and attend

church the following morning. She then went to work the following week. No one noticed

any odd behavior during that time. There is no evidence to support that Ealey was delusional

or delirious.

¶22.   Ealey also claims that the child could have died when she was asleep, before she put

him in the suitcase, thus, the child’s death could have been an accident and the result of

Ealey’s choice to have an unattended birth. To support that theory, Ealey points to her own

confusion about whether she heard the child cry once or twice and to her own statement that

                                              11
she did not detect movement when she wrapped the baby in the comforter. The trial judge

said, “her saying she doesn’t recall is not a sufficient factual basis for the jury to return a

verdict of accident or mistake” and “her later statement that she didn’t recall is not

tantamount to her saying the baby didn’t cry.” Ealey’s own statements contradicted her

theory that the child died while she was asleep because, at one point, Ealey said the child

cried when she put the suitcase in the trunk.

¶23.   Finally, Ealey argues that her failure to seek medical care could have been considered

abusive behavior and, therefore, she was entitled to the accident-or-misfortune instruction

because “omissions” that are considered abusive are not necessarily purposeful. There is no

evidence to support the contention that Ealey’s decision not to seek prenatal care and not to

seek medical care during the birth was anything other than intentional and purposeful. She

readily admitted that she told no one about the pregnancy and did not seek medical care. In

Buffington v. State, the Court held that “failure to feed, nourish, or provide medical care to

a child can be intentional, and such a refusal may cause serious bodily harm” and acts of

omission are included as abusive behavior. Buffington v. State, 824 So. 2d 576, 582 (¶ 24)

(Miss. 2002) (emphasis added).

¶24.   The State argues that the trial court correctly denied Ealey’s accident-or-misfortune

instruction because the evidence does not support that Ealey acted with “with usual and

ordinary caution” as required for a homicide to be excusable under Section 97-3-17(a).

Specifically, the State writes that Ealey did not act “with usual and ordinary caution” by

giving birth in a hotel room rather than in a hospital, by wrapping the child in a comforter

and putting the comforter in a garbage bag, by transporting the child in a suitcase in the trunk

                                                12
of her car, and by abandoning the child at a church. We agree. The evidence did not support

the accident-or-misfortune instruction, because the evidence presented did not show that

Ealey acted with “with usual and ordinary caution,” and Ealey’s own statements contradicted

her theory that the child died before she put him in the suitcase. The trial judge’s denial of

the accident-or-misfortune instruction did not amount to an abuse of discretion.

       II. Whether the evidence of capital murder was sufficient and whether the
           verdict was contrary to the weight of the evidence.

¶25.   Ealey claims that the evidence did not support the verdict and the verdict was contrary

to the weight of the evidence. She asks the Court to do one of the following: render an

acquittal; reverse and remand for a new trial; reverse and render a manslaughter conviction;

or reverse and remand for resentencing for the crime of manslaughter.

                              A. Sufficiency of the Evidence

¶26.   Claiming that the evidence was insufficient to support a capital murder conviction,

Ealey asks the Court to reverse and acquit. When the challenge is to the legal sufficiency of

the evidence, “the critical inquiry is whether the evidence shows ‘beyond a reasonable doubt

that the accused committed the act charged, and that he did so under such circumstances that

every element of the offense existed.’” Beasley v. State, 136 So. 3d 393, 401-402 (¶ 29)

(Miss. 2014) (quoting Ivy v. State, 949 So. 2d 748, 751 (Miss. 2007)). On appeal, we view

all of the evidence “in the light most favorable to the verdict.” Beasley, 136 So. 3d at 402

(¶ 29) (citing Bush v. State, 895 So. 2d 836, 843 (Miss. 2005)). The evidence is legally

sufficient to support the jury’s verdict if “reasonable fair-minded men in the exercise of

impartial judgment might reach different conclusions on every element of the offense.”



                                             13
Beasley, 136 So. 3d at 402 (¶ 29) (quoting Edwards v. State, 469 So. 2d 68, 70 (Miss.

1985)).

¶27.   Ealey was indicted for capital murder with the underlying felony of child abuse under

Sections 97-5-39(2)(a) and 97-3-19(2)(f). Section 97-3-19 provides that a person is guilty

of capital murder if she kills a human being “without the authority of law by any means or

in any manner” while “engaged in the commission of the crime of felonious child abuse

and/or battery of a child in violation of subsection (2) of Section 97-5-39, or in any attempt

to commit such felony.” Miss. Code Ann. § 97-3-19(2)(f) (Rev. 2014). At the time of the

child’s death, Section 97-5-39(2) provided, in pertinent part:

       (2)(a) Any person who shall intentionally (i) burn any child, (ii) torture any
       child or, (iii) except in self-defense or in order to prevent bodily harm to a
       third party, whip, strike or otherwise abuse or mutilate any child in such a
       manner as to cause serious bodily harm shall be guilty of felonious abuse of
       a child and, upon conviction, shall be sentenced to imprisonment . . . for life
       or such lesser term of imprisonment as the court may determine, but not less
       than ten (10) years. . . .

Miss. Code Ann. § 97-5-39(2)(a) (2006). The Court has defined “serious bodily harm” under

the child abuse statute to mean “bodily injury that creates a substantial risk of death, or

permanent or temporary disfigurement, or impairment of any bodily organ or function.”

Buffington, 824 So. 2d at 579 (¶ 13) (citing Wolfe v. State, 743 So. 2d 380, 385 (Miss.

1999)).    Further, “acts of omission are adequate to constitute felony child abuse.”

Buffington, 824 So. 2d at 577, 582 (¶¶ 2, 25).

¶28.      Ealey admits that she “discarded” her baby, but she asserts that the evidence

established only that the baby had died from neglect, deprivation, or abandonment, which




                                             14
would be a misdemeanor under Section 97-5-39(1),6 not from felonious child abuse under

Section 97-5-39(2). The only support Ealey provides for her claim that the evidence was

insufficient to support the verdict is as follows: “No rational trier of fact could conclude that

Ms. Ealey, the good mother and daycare worker, would intentionally abuse a child; rather,

the evidence was clear that her abandonment of the child resulted from poor judgment which

was symptomatic of clinical depression and physical debilitation or legal insanity.” Ealey’s

conclusory statement is insufficient to rebut the actual evidence presented at trial. The

evidence was sufficient to find that Ealey intentionally tortured or abused her child “in such

a manner as to cause serious bodily harm.” See Miss. Code Ann. § 97-5-39(2)(a) (2006).

The result of Ealey’s conduct was the child’s death, therefore, because the death resulted




       6
          Ealey claims that the evidence established only neglect, deprivation, or
abandonment, under Section 97-5-39(1)(a) or (b). At the time of the child’s death, that
section provided, in pertinent part:

       (1)(a) Except as otherwise provided in this section, any parent . . . who
       intentionally, knowingly or recklessly commits any act or omits the
       performance of any duty, which act or omission contributes to or tends to
       contribute to the neglect or delinquency of any child or which act or omission
       results in the abuse of any child, as defined in Section 43-21-105(m) of the
       Youth Court Law, . . . shall be guilty of a misdemeanor, and upon conviction
       shall be punished by a fine not to exceed One Thousand Dollars ($1,000.00),
       or by imprisonment not to exceed one (1) year in jail, or by both such fine and
       imprisonment.

       (b) If the child’s deprivation of necessary food, clothing, shelter, health care
       or supervision appropriate to the child’s age results in substantial harm to the
       child’s physical, mental or emotional health, the person may be sentenced to
       imprisonment for not more than five (5) years or to payment of a fine of not
       more than Five Thousand Dollars ($5,000.00), or both.

Miss. Code Ann. § 97-5-39(1)(a), (b) (2006).

                                               15
from Ealey’s “commission of the crime of felony child abuse,” the evidence supported a

conviction for capital murder. See Miss. Code Ann. § 97-3-19(2)(f) (2006).

¶29.   After her baby was found dead, Ealey turned herself in to the police. She voluntarily

confessed, telling officers that she gave birth alone in a hotel room, wrapped the newborn

baby in a comforter, put the comforter in a suitcase, and left the suitcase in the woods behind

her church. The investigating officer testified that the suitcase found behind the church

contained a garbage bag, which had a comforter stuffed inside it, and that the baby was

wrapped in the comforter. The above-described facts were undisputed. Dr. Feng Li

performed the autopsy on the baby. Although initially, due to the stage of decomposition,

he was not able to determine whether the child had been born alive, after learning the facts

of the case he concluded that the cause of death was more likely than not asphyxia and the

manner of death was homicide. Part of his conclusion was based on Ealey’s own testimony

that she heard the child cry at least once. The jury heard Dr. Li’s testimony and testimony

from the investigating officers who responded to the crime scene and later took Ealey’s

statements.

¶30.   The jury was instructed that, to find Ealey guilty of capital murder, they must find

beyond a reasonable doubt that Ealey killed her newborn son while “engaged in the

commission of the crime of felonious abuse of said infant child by wrapping him in a

bedspread, placing the said bedspread containing the infant son inside a garbage bag, placing

the infant son inside a closed suitcase, and abandoning said infant so enclosed.” Reasonable

jurors could have concluded beyond a reasonable doubt that Ealey committed capital murder




                                              16
as set forth in the jury instruction. The evidence presented at trial was sufficient to support

the jury’s verdict.

                                B. Weight of the Evidence

¶31.   Ealey also claims that the verdict was contrary to the weight of the evidence, and she

asks the Court to reverse and remand for a new trial, to reverse and render a manslaughter

conviction, or to reverse and remand for resentencing for manslaughter. She claims that the

weight of the evidence did not support a finding that she was sane or that she committed

capital murder. Challenges to the weight of the evidence are granted only if the verdict “is

so contrary to the overwhelming weight of the evidence that to allow it to stand would

sanction an unconscionable injustice.” Beasley, 136 So. 3d at 403 (¶ 35) (quoting Bush, 895
So. 2d at 844 (¶ 18)). Again, we view the evidence “in the light most favorable to the

verdict.” Id. “Factual disputes are properly resolved by a jury and do not mandate a new

trial.” Beasley, 136 So. 3d at 403 (¶ 35) (citing Temple v. State, 498 So. 2d 379, 382 (Miss.

1986)).

                                          1. Sanity

¶32.   Ealey claims that the weight of the evidence did not support a finding that she was

sane. The M’Naghten test for determining insanity is whether the accused knew right from

wrong at the time the act was committed. Woodham v. State, 779 So. 2d 158, 163 (¶ 27)

(Miss. 2001) (citing Russell v. State, 729 So. 2d 781, 784 (Miss. 1997)). Specifically, the

Court has held that prove insanity under M’Naghten, it must be proven that, at the time of

the act, the accused “was laboring under such defect of reason from disease of the mind as

(1) not to know the nature and quality of the act he was doing or (2) if he did know it, that

                                              17
he did not know that what he was doing was wrong.” Woodham, 779 So. 2d at 163 (¶ 27)

(quoting Roundtree v. State, 568 So. 2d 1173, 1181 (Miss. 1990)).

¶33.   The determination of a defendant’s sanity under the M’Naghten Rule is within the

province of the jury, and the jury has discretion to accept or reject expert and lay testimony

on the subject. Woodham, 779 So. 2d at 164 (¶ 29); Russell, 729 So. 2d at 784. A jury’s

finding on a defendant’s sanity “will not be reversed if it is supported by substantial

evidence.” Woodham, 779 So. 2d at 164 (¶ 29) (citing Davis v. State, 551 So. 2d 165, 173

(Miss. 1989)). We have held that, “[i]n insanity defense cases, perhaps more than any other,

a jury’s verdict ought to be given great respect and deference.” Sanders v. State, 63 So. 3d
497, 503 (¶ 18) (Miss. 2011) (citing Laney v. State, 486 So. 2d 1242, 1246 (Miss. 1986)).

¶34.   Three experts in forensic psychology or psychiatry – Dr. O’Brien, Dr. Lott, and Dr.

McMichael – testified at trial. They all agreed that Ealey suffered from depression and

anxiety, but no one opined that she was legally insane. Dr. O’Brien testified that substantial

evidence suggested that Ealey may not have been criminally responsible based on

M’Naghten, but he could not make a determination to a reasonable degree of scientific

certainty. Dr. Lott testified that Ealey’s depression may have affected her conduct and may

have resulted in her exercising poor judgment; however, he opined that Ealey would have

been able to understand what she was doing at the time of the offense and that she would

have been able to understand the difference between right and wrong. Dr. McMichael

testified that Ealey was suffering from emotional distress at the time of the offense but, in his

opinion, the evidence did not indicate that Ealey was unable to understand the nature and

quality of actions or the difference between right and wrong.

                                               18
¶35.   Although none of the doctors testified that Ealey satisfied the M’Naghten test for

insanity, Ealey claims that, because the doctors testified that she was suffering from

depression that could have adversely affected her ability to respond rationally, the weight of

the credible evidence was that she was insane. In her brief, Ealey dismisses Dr. McMichael’s

opinion as “unsound” and concludes that the other two doctors actually considered her to be

insane, even though they did not say so. Ealey’s conclusion regarding the doctors’ testimony

is simply unfounded. The doctors were questioned specifically about the M’Naghten

standard – whether she understood the nature and quality of her actions at the time of the

crime and whether she knew right from wrong – and none of the doctors could say that Ealey

was insane under that standard. Further, Ealey’s coworkers and family members testified

that, in the days immediately preceding the incident, Ealey went on with life as usual, she did

not exhibit any odd behavior, and, in their opinions, she knew right from wrong.

¶36.   The jury had ample evidence from which it could determine that Ealey was sane at the

time of the offense. The overwhelming evidence was that Ealey suffered from depression,

but none of the experts testified that she was insane under M’Naghten. Further, none of her

family or coworkers testified that she acted differently at any time before or after the offense.

Again, weighing testimony and determining sanity under M’Naghten is within the province

of the jury, and the jury’s finding will not be disturbed if it is supported by substantial

evidence. Woodham, 779 So. 2d at 164 (¶ 29); Russell, 729 So. 2d at 784. The jury’s

finding that Ealey was sane was supported by substantial evidence, and the jury’s finding

was not so contrary to the evidence that allowing it to stand would sanction an

unconscionable result.

                                               19
                                       2. Manslaughter

¶37.   Ealey writes that “the weight of credible evidence was that [she] was legally insane

during the conduct constituting the alleged homicide in this case” therefore, “the jury’s

verdict to the contrary resulted in a miscarriage of justice.” She claims that, at most, the

evidence supported a manslaughter conviction. She asks the Court to reverse and render a

manslaughter conviction or to reverse and remand for resentencing for manslaughter. Ealey

did not raise the manslaughter theory before the trial court or request a manslaughter

instruction. Thus, her claim is procedurally barred. See Byrom v. State, 863 So. 2d 836,

865-66 (¶ 96) (Miss. 2003) (citing Evans v. State, 725 So. 2d 613, 632 (Miss. 1997) (Issues

not presented to the trial judge are “procedurally barred and error, if any[,] is waived. This

rule is not diminished in a capital case.”)).

¶38.   Further, the claim is without merit because a person who causes death during the

commission of felonious child abuse can be convicted of only capital murder, not

manslaughter. See Miss. Code Ann. §§ 97-3-27, 99-3-19(2)(f) (Rev. 2014). Section 97-3-27

provides:

       The killing of a human being without malice, by the act, procurement, or
       culpable negligence of another, while such other is engaged in the perpetration
       of any felony, except those felonies enumerated in Section 97-3-19(2)(e) and
       (f), or while such other is attempting to commit any felony besides such as are
       above enumerated and excepted, shall be manslaughter.

Miss. Code Ann. § 97-3-27 (Rev. 2014). Felonious child abuse is identified in Section 97-3-

19(2)(f), thus, it is one of the felonies that cannot be relegated to manslaughter. Therefore,

where the evidence supports a conviction for child abuse, the resulting death cannot be

manslaughter. The crime is capital murder even if the defendant acted “without any design

                                                20
to effect death.” Miss. Code Ann. § 97-3-19(2)(f) (Rev. 2014). As discussed above, the

evidence supports the jury’s verdict that Ealey caused the death of her newborn child while

engaged in the commission of felonious child abuse, by wrapping him in a comforter, putting

him in a suitcase, and abandoning the suitcase behind her church. Thus, she cannot be

convicted of manslaughter, and the issue is without merit.

       III. Whether the M’Naghten Rule on insanity should be abandoned and
            replaced with the Model Penal Code definition of insanity.

¶39.   Ealey asserts first that the application of the M’Naghten test for determining sanity

resulted in a violation of due process in her case. However, she failed to articulate how the

application of M’Naghten denied her due process rights, therefore, that claim is without

merit. See Byrom, 863 So. 2d at 880 (¶ 161) (“failure to cite relevant authority obviates [our]

obligation to review such issues”) (quoting Simmons v. State, 805 So. 2d 452, 487 (¶ 90)

(Miss. 2001)).

¶40.   Ealey then urges the Court to abandon the M’Naghten rule for determining sanity and

to adopt Section 4.01 of the Model Penal Code of the American Law Institute. The Court

repeatedly has rejected similar arguments and declined to abandon M’Naghten. See, e.g.,

Burk v. State, 506 So. 2d 993, 993 (Miss. 1987) (appellant urged Court to abandon

M’Naghten Rule and to adopt Model Penal Code Section 4.01 as the legal definition of

insanity; Court held that the proposition had been considered previously and that M’Naghten

remained the law); Laney v. State, 421 So. 2d 1216, 1219 (Miss. 1982) (“[W]e are not

swayed to abandon the use of the M’Naghten test of insanity, and we hold that M’Naghten

remains the law in this state with regard to the insanity defense.”); Hill v. State, 339 So. 2d
21
1382, 1385-86 (Miss. 1976) (holding that M’Naghten “better protects society’s needs” than

the Model Penal Code). Pursuant to the rule of stare decisis, we deny Ealey’s request to

abandon M’Naghten.

                                      Conclusion

¶41.   The issues raised by Ealey are without merit. We affirm Ealey’s conviction and

sentence.

¶42. CONVICTION OF CAPITAL MURDER AND SENTENCE OF LIFE
IMPRISONMENT IN THE CUSTODY OF THE MISSISSIPPI DEPARTMENT OF
CORRECTIONS, WITHOUT POSSIBILITY OF PAROLE, AFFIRMED. COURT
COSTS, FEES, AND ASSESSMENTS IN THE AMOUNT OF $1,098.50 SHALL BE
WAIVED BY THE COURT. ALL TIME SERVED IN PRETRIAL DETAINMENT IN
THIS CAUSE IS CREDITED AGAINST THIS SENTENCE.

     DICKINSON AND RANDOLPH, P.JJ., LAMAR, KITCHENS, CHANDLER,
PIERCE AND KING, JJ., CONCUR. WALLER, C.J., NOT PARTICIPATING.




                                           22